             Case 1:20-cv-00583-DLF Document 1 Filed 02/27/20 Page 1 of 7



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                        )
 CAMPAIGN FOR ACCOUNTABILITY,           )
 611 Pennsylvania Avenue SE, #337       )
 Washington, DC 20003                   )
                                        )
                             Plaintiff, )
                                        )
 v.                                     )                  Case No. 20-cv-0583
                                        )
 U.S. DEPARTMENT OF                     )
 HEALTH AND HUMAN SERVICES,             )
 200 Independence Avenue SW             )
 Washington, DC 20201                   )
                                        )
                                        )
                            Defendant. )
                                        )

                                          COMPLAINT

       1.       Plaintiff Campaign for Accountability brings this action against the U.S.

Department of Health and Human Services under the Freedom of Information Act, 5 U.S.C. § 552

(FOIA), and the Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202, seeking declaratory and

injunctive relief to compel compliance with the requirements of FOIA.

                                 JURISDICTION AND VENUE

       2.       This Court has jurisdiction over this action pursuant to 5 U.S.C. § 552(a)(4)(B) and

28 U.S.C. §§ 1331, 2201, and 2202.

       3.       Venue is proper in this district pursuant to 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C.

§ 1391(e).

       4.       Because Defendant U.S. Department of Health and Human Services has failed to

comply with the applicable time-limit provisions of the FOIA, Campaign for Accountability is

deemed to have constructively exhausted its administrative remedies pursuant to 5 U.S.C.



                                                 1
            Case 1:20-cv-00583-DLF Document 1 Filed 02/27/20 Page 2 of 7



§ 552(a)(6)(C)(i) and is now entitled to judicial action enjoining the agency from continuing to

withhold agency records and ordering the production of agency records improperly withheld.

                                           PARTIES

       5.      Plaintiff Campaign for Accountability (“CfA”) is a nonpartisan, non-profit section

501(c)(3) organization primarily engaged in disseminating information to the public. CfA uses

research, litigation, and communications to expose misconduct and malfeasance in public life.

Through research and FOIA requests, CfA uses the information it gathers, and its analysis of it, to

educate the public about the activities and operations of the federal government, local and state

governments and other public actors through reports, published analyses, press releases, and other

media. The organization is incorporated under the laws of the District of Columbia.

       6.      Defendant the U.S. Department of Health and Human Services (“HHS”) is a

department of the executive branch of the U.S. government headquartered in Washington, DC, and

an agency of the federal government within the meaning of 5 U.S.C. § 552(f)(1). HHS has

possession, custody, and control of the records that CfA seeks.

                                  STATEMENT OF FACTS

       7.      Title X is a federal grant program dedicated to providing comprehensive family

planning and related preventative healthcare services and is designed to prioritize low-income

individuals.

       8.      Obria Medical Clinics, together with its affiliate Obria Group (collectively

“Obria”), is a collection of nonprofit pregnancy centers that do not offer contraceptive choices,

including condoms, beyond fertility awareness and oppose abortion without exception.

       9.      Obria applied for Title X grant funding in fiscal years 2018 and 2019. On March

29, 2019, HHS awarded Obria $1.7 million in Title X funding for Fiscal Year 2019.




                                                2
          Case 1:20-cv-00583-DLF Document 1 Filed 02/27/20 Page 3 of 7



       10.     As a Title X grantee, Obria is required to submit quarterly financial reports, audits,

family planning reports, and annual progress reports.

       11.     CfA submitted two separate FOIA requests to HHS seeking documents and records

related to Obria’s required reporting and communications under its Title X grant. The specifics of

each request are set out in detail below.

                         FOIA Request #1 ¾ Obria Program Reporting

       12.     On January 2, 2020, CfA submitted a FOIA request to HHS seeking:

                   All Quarterly Financial Reports, Single Audits, Family Planning
                   Reports, and Annual Progress Reports submitted to the agency
                   by Title X recipient The Obria Group, Inc.

       13.     This request sought all responsive records from October 28, 2019, to the date of the

search. A copy of CfA’s January 2, 2020 FOIA request regarding Obria’s Title X reporting is

attached hereto as Exhibit A and is incorporated herein.

       14.     On January 3, 2020, HHS sent CfA an acknowledgment letter assigning tracking

number 2020-00388-FOIA-OS.

       15.     On January 10, 2020, HHS sent CfA a second acknowledgement letter assigning

updated tracking number 2020-00434-FOIA-PHS.

       16.     On February 3, 2020 and again on February 26, 2020 CfA emailed HHS requesting

an update regarding the status of this request. HHS has sent no response.

                   FOIA Request #2 ¾ Obria Communications and Reporting

       17.     On October 28, 2019, CfA submitted a FOIA request to HHS seeking:

                   All communications, meeting notices, meeting agendas,
                   informational materials, draft legislation, talking points, reports,
                   disclosures, or other documents received by any HHS employee
                   or representative from, sent by any HHS employee or
                   representative to, or exchanged between any HHS employee or



                                                  3
          Case 1:20-cv-00583-DLF Document 1 Filed 02/27/20 Page 4 of 7



                  representative and any employee or representative of Obria
                  Group or Obria Medical Clinics.

                  All program reporting correspondence and materials, sliding fee
                  schedules, evaluations, documentations, audit reports,
                  accounting records, and action plans received by HHS from, sent
                  by HHS to, or exchanged by HHS and the following
                  organizations: Obria Group or Obria Medical Clinics.

                  All “Assurance and Action Plans Documenting Steps to Come
                  into Compliance” and “Statements and Supporting Evidence
                  with Compliance Requirements” submitted by Obria Group or
                  Obria Medical Clinics.

       18.     This request sought all responsive records from April 4, 2019, to the date of the

search. A copy of CfA’s October 28, 2019 FOIA request regarding communication with Obria

and HHS’s evaluation and reports regarding Obria’s Title X application is attached hereto as

Exhibit B and is incorporated herein.

       19.     HHS has not sent CfA any acknowledgment of, tracking number for, or

communication concerning this request. On December 18, 2019, January 16, 2020, and again on

February 26, 2020 CfA emailed HHS requesting an update regarding the status of this request.

HHS has sent no response.

                             Exhaustion of Administrative Remedies

       20.     As of the date of this Complaint, HHS has failed to (a) notify CfA of a final

determination regarding any of the FOIA requests, including the scope of any responsive records

HHS intends to produce or withhold and the reasons for any withholdings; or (b) produce the

requested records or demonstrate that the requested records are lawfully exempt from production.

       21.     Through HHS’s failure to respond to CfA’s FOIA requests within the time period

required by law, CfA has constructively exhausted its administrative remedies and seeks

immediate judicial review.




                                               4
            Case 1:20-cv-00583-DLF Document 1 Filed 02/27/20 Page 5 of 7



                                         COUNT I
                             Violation of FOIA, 5 U.S.C. § 552
               Failure to Conduct Adequate Searches for Responsive Records

       22.     CfA repeats the allegations in the foregoing paragraphs and incorporates them as

though fully set forth herein.

       23.     CfA properly requested records within the possession, custody, and control of HHS.

       24.     HHS is an agency subject to FOIA and must therefore make reasonable efforts to

search for requested records.

       25.     HHS has failed to promptly review agency records for the purpose of locating those

records that are responsive to CfA’s FOIA requests.

       26.     HHS’s failure to conduct adequate searches for responsive records violates FOIA.

       27.     Plaintiff CfA is therefore entitled to declaratory and injunctive relief requiring

Defendant to promptly make reasonable efforts to search for records responsive to CfA’s FOIA

requests.

                                        COUNT II
                             Violation of FOIA, 5 U.S.C. § 552
                        Wrongful Withholding of Non-Exempt Records

       28.     CfA repeats the allegations in the foregoing paragraphs and incorporates them as

though fully set forth herein.

       29.     CfA properly requested records within the possession, custody, and control of HHS.

       30.     HHS is an agency subject to FOIA and must therefore release in response to a FOIA

request any non-exempt records and provide a lawful reason for withholding any materials.

       31.     HHS is wrongfully withholding non-exempt agency records requested by CfA by

failing to produce records responsive to its FOIA requests.




                                                5
         Case 1:20-cv-00583-DLF Document 1 Filed 02/27/20 Page 6 of 7



       32.      HHS is wrongfully withholding non-exempt agency records requested by CfA by

failing to segregate exempt information in otherwise non-exempt records responsive to CfA’s

FOIA requests.

       33.      HHS’s failure to provide all non-exempt responsive records violates FOIA.

       34.      Plaintiff CfA is therefore entitled to declaratory and injunctive relief requiring

Defendant to promptly produce all non-exempt records responsive to its FOIA requests and

provide an index justifying the withholding of any responsive records withheld under claim of

exemption.

                                      REQUESTED RELIEF

WHEREFORE, CfA respectfully requests the Court to:

       (1) Order Defendant to conduct a search or searches reasonably calculated to uncover all

             records responsive to CfA’s FOIA requests;

       (2) Order Defendant to produce, by such date as the Court deems appropriate, any and all

             non-exempt records responsive to CfA’s FOIA requests and an index justifying the

             withholding of any responsive records withheld under claim of exemption;

       (3) Enjoin Defendant from continuing to withhold any and all non-exempt records

             responsive to CfA’s FOIA requests;

       (4) Award CfA the costs of this proceeding, including reasonable attorneys’ fees and

             other litigation costs reasonably incurred in this action, pursuant to 5 U.S.C. §

             552(a)(4)(E); and

       (5) Grant CfA such other relief as the Court deems just and proper.




                                                   6
         Case 1:20-cv-00583-DLF Document 1 Filed 02/27/20 Page 7 of 7




Dated: February 27, 2020                  Respectfully submitted,

                                          /s/ Alice Clare Campbell Huling_______
                                          Alice Clare Campbell Huling
                                          CAMPAIGN FOR ACCOUNTABILITY
                                          611 Pennsylvania Ave. SE, #337
                                          Washington, D.C. 20003
                                          (202) 780-5750
                                          ahuling@campaignforaccountability.org

                                          Counsel for Plaintiff
                                          Campaign for Accountability




                                      7
